Citation Nr: 0945537	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-28 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Veteran was scheduled to testify before a member of the 
Board via videoconference hearing in January 2009.  However, 
the record indicates that the Veteran did not appear for the 
scheduled hearing.  Therefore, the Veteran has waived his 
request for a hearing and the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Moreover, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).

The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  
Therefore, he does not presently meet the schedular 
requirements for TDIU listed under 38 C.F.R. § 4.16(a).

The Veteran filed his TDIU claim in June 2005.  At the time, 
his service-connected PTSD was evaluated as 70 percent 
disabling.  After the TDIU claim was denied in the October 
2005 rating decision, the Veteran filed a claim for an 
increased rating for his PTSD in April 2006.  In November 
2006, the Veteran was notified that VA proposed to reduce his 
PTSD disability rating from 70 percent to 50 percent.  That 
reduction was carried out in an April 2007 rating decision, 
effective June 2007.

In an October 2009 Informal Hearing Presentation, the 
Veteran's representative contends that the RO improperly 
reduced the disability rating for PTSD.  The representative 
correctly noted that the disagreement with the reduced rating 
is an issue not presently on appeal before the Board.  
Therefore, it is hereby REFERRED to the RO for consideration.  
The representative further argued that the TDIU issue is 
inextricably intertwined with the issue of an increased 
rating for PTSD.  As discussed below, however, the issue of 
TDIU is already being remanded for additional development. 

The Veteran most recently underwent examination for his PTSD 
in December 2004 and March 2006.  Neither examination report 
included a specific opinion as to the Veteran's 
employability.  The December 2004 examination report 
indicated the Veteran had difficulty establishing and 
maintaining effective work relationships because of poor 
frustration tolerance in general.  During the March 2006 
examination, the Veteran reported that he was not working 
primarily due to his physical problems, though he stated that 
he had "suffered from stress forever."

The Veteran's VA treatment records do not contain specific 
opinions regarding employability.  The Veteran's Social 
Security Administration (SSA) records indicate the Veteran 
was awarded disability benefits in 2005 for disorders of the 
muscle, ligament, and fascia, as well as carpel tunnel 
syndrome.  Although SSA determinations regarding disability 
may be relevant in VA disability determinations, they are not 
binding on the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. 
Mar. 16, 1998) (unpublished decision).  Moreover, the Veteran 
contends that his PTSD medications prevent him from driving, 
which in turn affects his employability.  See October 2009 
Informal Hearing Presentation.  The Board therefore finds 
that the matter should be remanded for a medical opinion as 
to whether the Veteran's service-connected PTSD prevents him 
from obtaining and maintaining substantially gainful 
employment.

The Veteran's representative also noted that the decision 
denying entitlement to TDIU was made without any review of 
records from employers identified by the Veteran.  The 
Veteran was afforded an opportunity to provide such records 
but did not do so.  As the matter is being remanded, the 
Veteran should be afforded another opportunity to provide his 
employment records.  Alternatively, he made provide 
sufficient information for VA to request the records on his 
behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
Veteran any employment records that may 
support his claim for TDIU.  
Alternatively, the RO/AMC, after obtaining 
the requisite information and 
authorizations, should obtain and 
associate with the record copies of 
employment records identified by the 
Veteran in connection with his claim for 
TDIU.  If any of the pertinent records are 
not available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the 
claim's file, and the claimant notified in 
writing.

2.  The Veteran should be scheduled for an 
appropriate VA examination to evaluate his 
service-connected PTSD.  An opinion should 
be provided as to whether the Veteran's 
PTSD would prevent him from securing and 
following substantially gainful 
occupation.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


